Exhibit 10.14

CONSULTING AGREEMENT

THIS AGREEMENT (the “Agreement”) is made this 15th day of December, 2014, by and
between RESTAURANT BRANDS INTERNATIONAL INC., a Canadian corporation with its
principal offices located at 874 Sinclair Road, Oakville, Ontario, Canada
(“RBI”) and Marc Caira, residing at 9 Boardwalk Drive, Toronto, Ontario M4L6T1
(“Consultant”).

1.      Services.

(a)      RBI desires to retain the Consultant to provide certain services as
described in Exhibit “A”, attached and made a part of this Agreement
(collectively the “Services”). RBI engages the Consultant and the Consultant
agrees to perform the Services on the terms and conditions set forth in this
Agreement.

(b)      The Consultant agrees to provide the Services in a professional and
efficient manner and with a high degree of care and diligence. The Consultant
further represents and warrants that he is able to perform the Services for RBI
without engaging in any conflict of interest with RBI. The Consultant represents
and warrants that he is legally authorized to engage in business in Canada and
is either a citizen of Canada or has such lawful status that enables Consultant
to provide the Services as contemplated herein.

2.      Term and Termination.

(a)      Term. This Agreement shall commence on January 1, 2015 (the “Effective
Date”) and terminate on December 31, 2017 (“Termination Date”), subject to
earlier termination in accordance with Section 2(b) of this Agreement.

(b)      Early Termination.

(i)      Early Termination by RBI Without Cause. RBI may terminate this
Agreement without cause at any time upon written notice to the Consultant. Upon
such termination, the Consultant shall be entitled to: (a) payment for Services
duly performed until the time of termination, (b) reimbursement of expenses
reasonably paid or incurred prior to the date of termination (the “Early
Termination Date”) or reasonably incident to the termination, in accordance with
this Agreement, and (c) full payment of the remaining Fees which would have been
due and payable to the Consultant from the Early Termination Date through the
Termination Date, as if such early termination had not occurred. Payment to the
Consultant as provided in subsections 2(b)(i)(a), 2(b)(i)(b) and 2(b)(i)(c)
shall constitute full settlement of any and all claims of the Consultant of
every description against RBI in connection with this Agreement, including the
early termination hereof.

(ii)      Early Termination by RBI For Cause. RBI may terminate this Agreement
for cause at any time upon written notice to the Consultant. Upon such
termination, the Consultant shall be entitled to payment for Services duly
performed until the time of termination and to reimbursement of expenses
reasonably paid or incurred prior to the time of termination or reasonably
incident to the termination, in accordance with this Agreement, less the cost of
rectifying the Consultant’s performance failures, and such payment shall
constitute full settlement of any and all claims of the Consultant of every
description against RBI in connection with this Agreement, including the early
termination hereof. For purposes of this Agreement, the term “cause” means (a) a
material breach by Consultant of any provision of this Agreement;
(b) Consultant’s willful misconduct or gross negligence that has caused or is
reasonably expected to result in material injury to the business, reputation or
prospects of RBI or any of its Affiliates; (c) Consultant’s fraud or
misappropriation of funds; or (d) the commission by Consultant of a felony or
other serious crime involving moral turpitude.

 

1



--------------------------------------------------------------------------------

(iii)      Early Termination by Consultant. Consultant may terminate this
Agreement with or without cause at any time upon four (4) weeks’ prior written
notice to RBI. Upon such termination, the Consultant shall be entitled to
payment for Services duly performed until the time of termination and to
reimbursement of expenses reasonably paid or incurred prior to the time of
termination, in accordance with this Agreement, and such payment shall
constitute full settlement of any and all claims of the Consultant of every
description against RBI in connection with this Agreement.

3.      Compensation.

(a)      The fees for the Services to be provided under this Agreement shall be
as set forth in Exhibit “A” (the “Fees”). In addition, RBI shall reimburse
Consultant for those reasonable and necessary out-of-pocket expenses that the
Consultant incurs to perform the Services at the request of RBI, subject to
RBI’s prior written approval of any and all such expenses. To the extent
practical, all airline and lodging reservations shall be made by RBI travel
coordinators. Consultant shall maintain records and receipts relating to the
Services and to expenses incurred in connection therewith for a period of two
(2) years and shall provide RBI access to such records upon request.

(b)      The compensation set forth in this Agreement, including any expenses
reimbursable under this Agreement, shall be the Consultant’s sole compensation
pursuant to this Agreement.

4.      Review and Evaluation. All Services shall be performed under the general
oversight of RBI’s Chief Executive Officer and its Chair of the Board of
Directors.

5.      Cooperation. Consultant shall use his best efforts in the performance of
his obligations under this Agreement. RBI shall provide such access to its
information as may be reasonably required in order to permit Consultant to
perform his obligations hereunder. Consultant shall cooperate with RBI’s
personnel, shall not interfere with the conduct of RBI’s business, and shall
observe all rules, regulations, and security requirements of RBI concerning the
safety of persons and property. Following the termination of this Agreement,
Consultant agrees to cooperate with RBI in any litigation or administrative
proceeding regarding any matters with which he was involved during the term of
this Agreement. RBI will reimburse Consultant for any reasonable, ordinary and
necessary out-of-pocket expenses (e.g., travel) approved by RBI, which are
incurred by Consultant in providing such assistance.

 

6.      Independent Contractor Status.

(a)      The Consultant agrees that he is an independent contractor with respect
to the performance of the Services for RBI. The Consultant shall not in any
sense be an employee, agent or servant of RBI. The Consultant shall not have any
right, power, or authority to create any obligation, express or implied, or make
any representation or create any obligation, express or implied, on behalf of
RBI, except as Consultant may be expressly authorized in writing from time to
time by RBI and then only to the extent of such authorization.

(b)      The Consultant shall be solely responsible for any and all employment,
withholding and related taxes (including, without limitation, income taxes,
Canada Pension Plan, Employment Insurance, Ontario Health Tax, workers’
compensation and other taxes payable to a federal, provincial or local tax
authority which are applicable to Consultant’s services).

(c)      The Consultant acknowledges that RBI provides valuable pension,
welfare, fringe and other compensatory benefits to certain employees. Consultant
agrees that even if a court or government agency determines that Consultant and
RBI have had a common law employer-employee relationship, Consultant will still
be bound by this Agreement and will not be entitled to receive from RBI or have
RBI provide on his behalf any different or additional pay, or any benefits,
insurance coverage, tax payments, withholding or compensation of any
kind. Consultant hereby knowingly and voluntarily waives any right to claim any
such benefits or payments on the ground of the performance of services under
this Agreement.

 

2



--------------------------------------------------------------------------------

(d)      The Consultant agrees to indemnify and hold RBI harmless from any and
all expenses, losses, damages, claims, actions, charges, suits or judgments,
including reasonable attorneys’ fees, arising out of the Consultant’s
non-fulfillment of his obligations as set forth in this Section 6.

7.      Confidentiality.

(a)      The Consultant acknowledges that in connection with his performance
under this Agreement the Consultant will have access to certain information of
RBI and its Affiliates (as such term is defined below in this Section 7(a)) that
is of a confidential, proprietary and/or commercially sensitive nature. For
purposes of this Agreement, such “Confidential Information” includes, but is not
limited to, any and all information, ideas, agreements, contractual
arrangements, press releases, internal communications, documents, data, systems,
techniques, processes, programs, technical data and know-how, regardless of
form, including but not limited to those relating to the development, business,
plans, or projections of RBI or its Affiliates; and all human resources data,
marketing plans, projections, research, product plans, market developments,
designs, drawings, software/hardware configurations, prospective and existing
customer information and lists, or other technical or business information,
including information or techniques belonging to third parties and used by RBI
or its Affiliates as confidential information (such as licensed software and
related documentation), log-on ID’s, user ID’s, passwords, or other identifying
code words or methods of access provided to the Consultant to enable the
Consultant to gain access to any RBI mainframe, PC, PC network, or other
computer system or network on equipment maintained or utilized by RBI or its
Affiliates. Confidential Information shall not be deemed to include information
(i) that is or becomes publicly known other than through the wrongful act or
omission of the Consultant, or (ii) that the Consultant can prove was lawfully
known to him at the time of disclosure and not subject to this Section 7 or
other confidentiality obligation of Consultant, or (iii) that the Consultant
independently develops without reference to or reliance upon any information
provided by RBI or its Affiliates (including prior to the date of this
Agreement). For the purposes of this Agreement, “Affiliates” means any entities
that control, are controlled by, or are under common control with RBI.

(b)      The Consultant agrees to hold the Confidential lnformation in
confidence and to use it only for the benefit of RBI and its Affiliates and
solely in connection with the performance of the Services hereunder and not for
his own benefit or that of any other person. The Consultant agrees to take all
reasonable steps to ensure that he complies with this provision. Recognizing
that damages may not be adequate to redress the injury to RBI for a breach of
the provisions of this Section 7, the Consultant agrees that RBI shall be
entitled to temporary and permanent injunctive relief against the Consultant
with respect to any such actual or threatened breach. Such relief shall not in
any way limit other remedies that RBI may have with respect to such a breach.
Upon termination of this Agreement, the Consultant shall return to RBI all
originals and copies of all records in any form that are in the possession of
Consultant and that include Confidential Information. The provisions of this
Section 7 shall survive the termination or expiration of this Agreement and
continue for so long as any of the information disclosed remains Confidential
Information, and in any case for a period of five (5) years after expiration of
this Agreement and any extensions of this Agreement.

8. Ownership of Work Product.

(a)      As part of or in connection with the Services, the Consultant will or
may produce “Work Product.” “Work Product” includes all works, inventions,
agreements, discoveries, methods, processes, systems, reports, documents,
templates, studies, abstracts, summaries, plans, projections, budgets, software
programs, service code and object code specifications, data, technology,
designs, innovations and improvements originated, created, discovered,
developed, compiled or prepared by the Consultant as part of or in connection
with the Services. The Consultant agrees that, as between RBI and the
Consultant, any and all Work Product shall be the sole and exclusive property of
RBI, and the Consultant hereby waives any “moral rights” the Consultant may have
to any and all Work Product. The Consultant shall document and record all Work
Product in the manner specified by RBI, which records shall be part of the Work
Product. The Consultant shall deliver to RBI the Work Product and all records
thereof on or before the termination of this Agreement. To the extent that
exclusive title and/or ownership rights in and to Work Product may not
originally vest in RBI, the Consultant hereby assigns to RBI all right, title
and interest which Consultant may have or acquire in and to such Work Product,
including without limitation, any and all related patents, patent applications,
copyrights, trademarks, service marks, trademarks, trade names, logos, corporate
names, domain names, and other industrial and intellectual property rights and
applications therefore, in the United States, Canada and elsewhere, and appoints
any officer of the RBI as its duly authorized attorney to execute, file,
prosecute and protect the same before any government agency, court or authority.
Any use by the Consultant of any Work Product other than in connection with his
performance of the Services hereunder shall be strictly prohibited.

 

3



--------------------------------------------------------------------------------

(b)      The Consultant will be required to execute such agreements as RBI may
require with respect to ownership of Work Product. Upon RBI’s request and at
RBI’s expense, the Consultant shall execute such further assignments, documents
and other instruments as may be necessary or desirable to fully and completely
assign all Work Product and rights therein to RBI and to assist RBI in applying
for, obtaining and enforcing patents or copyrights and other rights with respect
to any Work Product rights in the United States, Canada and elsewhere.

9.      Notices. All notices required or permitted under this Agreement shall be
in writing and shall be deemed effective upon personal delivery or three
(3) days following deposit in the Canadian Post Office, by registered or
certified mail, postage prepaid, addressed to the other party at the address
shown above, or at such other address or addresses as either party shall
designate to the other in accordance with this Section 9. Notices to RBI shall
be sent to the attention of the Chief Executive Officer and a copy of any such
notice shall also be sent to the General Counsel at the address for notice to
RBI.

10.      No Assignment. The Consultant shall not assign this Agreement or
delegate any of his obligations under this Agreement without the prior written
consent of RBI.

11. Miscellaneous.

(a)      Entire Agreement. This Agreement represents the complete understanding
of the parties hereto and supersedes all prior proposals, agreements,
representations and other communications, whether written or oral, relating to
the subject matter of this Agreement.

(b)      Amendments. This Agreement may not be modified except in writing signed
by both of the parties.

(c)      Construction. Captions used in this Agreement are for convenience only
do not define or limit the scope of any provision. The Exhibits to this
Agreement are part of this Agreement. In the event of any conflict between
provisions in the body of this Agreement and provisions in any Exhibit, the
provisions of the body of this Agreement shall control.

(d)      Governing Law, Jurisdiction and Venue, Jury Trial Waiver. This
Agreement will be deemed to have been executed and delivered in the Province of
Ontario, Canada, and it will be governed by and construed in accordance with the
laws of Ontario and the laws of Canada applicable in the Province of Ontario
without resort to said Province’s conflicts of laws rules. The parties hereby
consent to the exclusive jurisdiction of the courts of the Province of Ontario,
as the venue and exclusive forum in which to adjudicate any case or controversy
arising either, directly or indirectly, under or in connection with this
Agreement except to the extent otherwise provided in this Agreement and the
parties further agree that, in the event of litigation arising out of or in
connection with this Agreement in these courts, they will not contest or
challenge the jurisdiction or venue of these courts. The Consultant agrees to
the exercise of personal jurisdiction over it by such courts to the full extent
permitted by law. The parties hereby waive any and all rights to a trial by
jury.

(e)      SeverabiIity/lnconsistency. If any part of this Agreement is held
invalid, illegal or unenforceable, the remaining provisions will be unimpaired.
In the event of any ambiguity or inconsistency between the descriptions, terms
and conditions of this Agreement and the provisions of any Exhibit hereunder,
the ambiguity or inconsistency, but only to the extent of such ambiguity or
inconsistency, shall be resolved by looking first to the provisions of this
Agreement, and if not resolved therein, then to the provisions contained in the
applicable Exhibits hereto.

 

4



--------------------------------------------------------------------------------

(f)      Subcontracting. No work or services to be performed by Consultant
hereunder shall be subcontracted to or performed on behalf of Consultant by any
third party.

(g)      Survival of Terms. All provisions which must survive in order to give
effect to their intent and meaning shall survive termination or expiration of
this Agreement, including without limitation, Sections 6-11, inclusive.

[SIGNATURES ON NEXT PAGE]

 

5



--------------------------------------------------------------------------------

The parties now execute this Agreement as of the date first above written.

 

RESTAURANT BRANDS INTERNATIONAL, INC. By:   /s/ Daniel Schwartz    
Print Name: Daniel Schwartz                                      
Print Title: Chief Executive Officer                               CONSULTANT:
/s/ Marc Caira             Marc Caira

 

 

6



--------------------------------------------------------------------------------

EXHIBIT “A”

 

1. Services. Consultant agrees to provide the following services to RBI at
reasonable times, as requested by RBI, with the expectation that such meetings
will correspond with the timing of RBI Board of Directors meetings:

 

   Provide assistance and deliverables, as reasonably requested, to the Chief
Executive Officer and the functional leader within RBI or any of its Affiliates
charged with responsibility for the global expansion of Tim Hortons® Café and
Bake Shops around the world, including but not limited to the assessment of
competitive, economic, regulatory and other conditions necessary or desirable to
determine the suitability of expansion in those territories identified from time
to time by the Chief Executive Officer of RBI.

 

2. Fees and Expenses.

 

   (a)      Fees: $500,000 per year, payable in equal quarterly installments of
$125,000.00, in arrears, within fifteen (15) days following the end of each
calendar quarter. Notwithstanding the foregoing, if the Agreement is terminated
prior to the Termination Date either by RBI for cause or by the Consultant for
any reason, the Fees for the quarter during which the Early Termination Date
occurs will be prorated on a per diem basis through the Early Termination Date.

 

   (b)      Expense Payment Schedule:

 

   Consultant shall submit to RBI on a monthly basis all expenses incurred by
him in accordance with this Agreement. Each such expense shall be submitted to
RBI by no later than the last day of the month following the date on which the
expense was incurred and shall be paid by RBI in arrears, on the next applicable
Fee payment date.

 

7